Name: Commission Regulation (EC) No 932/97 of 26 May 1997 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|31997R0932Commission Regulation (EC) No 932/97 of 26 May 1997 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 135 , 27/05/1997 P. 0002 - 0002COMMISSION REGULATION (EC) No 932/97 of 26 May 1997 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Articles 9 (2), 13 (11) and 16 (1) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3) and in particular Articles 9 (2), 13 (15) and 16 (11) thereof,Whereas Commission Regulation (EC) No 1162/95 (4), as last amended by Regulation (EC) No 1527/96 (5), lays down special detailed rules for the application of the system of import and export licences for cereals and rice;Whereas the security of ECU 5 per tonne referred to in Article 10 (a) of Regulation (EC) No 1162/95 covers licences to which refunds and export taxes do not apply; whereas, however, Article 10 (a) of that Regulation does not cover all cases of exports without refunds which might arise where the refund is neither fixed nor fixed in advance because it is forgone pursuant to Article 2a of Commission Regulation (EEC) No 3665/87 (6), as last amended by Regulation (EC) No 815/97 (7); whereas this must therefore be spelled out;Whereas Regulation (EC) No 1162/95 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Article 10 (a) of Regulation (EC) No 1162/95 is hereby replaced by the following:'(a) ECU 1 per tonne in the case of import licences to which the fourth indent of Article 10 (4) of Regulation (EEC) No 1766/92 does not apply and of products covered by Council Regulation (EC) No 3072/95 (*) and ECU 5 per tonne in the case of export licences for which no refund or export tax is fixed on the day the application is submitted or in the case of export licences without advance fixing of the export tax or refund;(*) OJ No L 329, 30. 12. 1995, p. 18.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 329, 30. 12. 1995, p. 18.(4) OJ No L 117, 24. 5. 1995, p. 2.(5) OJ No L 190, 31. 7. 1996, p. 23.(6) OJ No L 351, 14. 12. 1987, p. 1.(7) OJ No L 116, 6. 5. 1997, p. 22.